199 F.3d 522 (D.C. Cir. 2000)
In re:  Sealed Case No. 99-3024
United States Court of AppealsFOR THE DISTRICT OF COLUMBIA CIRCUIT
Argued December 2, 1999Decided January 4, 2000

Appeal from the United States District Court for the District of Columbia(No. 98ms00058)Theodore J. Boutrous, Jr. argued the cause and filed the  brief for appellants.
Before: Edwards, Chief Judge, Rogers and Tatel, Circuit  Judges.
Opinion for the Court filed by Chief Judge Edwards.
Edwards, Chief Judge:


1
Appellants in this case, a group of  news organizations, seek to require the District Court to  establish a public docket of grand jury ancillary proceedings  to facilitate greater access to information emanating from the  grand jury.  The District Court denied appellants' request for a generic rule requiring public docketing of all grand jury  matters.  Appellants now appeal the judgment of the District  Court.


2
This is the second time that this case has come before this  court.  In In re Motions of Dow Jones & Co., 142 F.3d 496  (D.C. Cir. 1998) ("Dow Jones"), this court held that there is  no First Amendment right of access to grand jury ancillary  proceedings.  See id. at 502-04.  The decision in Dow Jones  also made it clear that appellants have neither a statutory  right, apart from Federal Rule of Criminal Procedure 6(e),  nor a common law right of access to matters before the grand  jury.  See id. at 504.  The only issue left unresolved in Dow  Jones was the meaning of the District Court's Local Criminal  Rule 6.1 (formerly Local Rule 302, hereafter referred to as  "Rule 6.1").  Because Rule 6.1 "provides a limited means for  disclosing non-secret" grand jury matters, id. at 504, the  court in Dow Jones remanded the case to the District Court  to consider the feasibility of a redacted public docket for  grand jury ancillary proceedings.  On remand, the District  Court declined to establish an open docket for all grand jury related motions.  The District Court held that it was under  no legal obligation to establish a generic rule, and, further,  that such a rule would be unduly burdensome to administer to  no good end.  See Mem. Order at 3-5, Jan. 20, 1999, reprinted in Joint Appendix ("J.A.") 116, 118-20.  Appellants appeal  this order, asking that we overturn the District Court's  decision, or, in the alternative, that we ensure that, pursuant  to Rule 6.1, press and other media organizations are allowed  to file motions for public docketing in individual cases.


3
The District Court's judgment denying appellants' request  for a generic rule requiring public docketing of all grand jury related matters is affirmed.  There is no constitutional, statutory, or common law right requiring such a rule;  indeed, by  their own admission, appellants acknowledge that there is not  even a widespread practice of public docketing of grand jury  matters in the federal courts in the United States.  In these  circumstances, it would be presumptuous, at best, for this


4
court to re-write the District Court's local rules covering  access to materials before the grand jury.


5
The appellants' alternative request for relief is less troublesome, for it finds support in Rule 6.1.  Reasonably construed,  Rule 6.1 says that, with respect to grand jury ancillary  proceedings, when a party makes a request for a redacted  docket in a specific case, the District Court will duly consider  the request and will, if it denies the request, offer some  explanation.  Any denial must, of course, be based on something more than the justification that explains the denial of  across-the-board docketing.  Rule 6.1 would be heartless  without the possibility of such an ad hoc procedure, so we  have no doubt that the District Court will entertain such  requests as they arise.

I. BACKGROUND

6
The events giving rise to this appeal are fully recounted in  Dow Jones, so we will only briefly discuss the facts.  Early in  1998, Independent Counsel Kenneth Starr convened a grand  jury to consider evidence relating to matters that eventually  led to presidential impeachment proceedings.  See Dow  Jones, 142 F.3d at 497-98. The grand jury spawned a flood  of ancillary proceedings as witnesses challenged subpoenas  and objected to various aspects of the investigation.  Under  Local Civil Rule 40.7(3), these ancillary proceedings were held  before the Chief Judge.  Although grand jury proceedings  themselves are entirely secret, proceedings ancillary to the  grand jury are subject to slightly different rules.  The Federal Rules of Criminal Procedure require "matters affecting a  grand jury proceeding to be closed to the extent necessary to  prevent disclosure of matters occurring before a grand jury."Fed. R. Crim. P. 6(e)(5).  Local Criminal Rule 6.1, in turn,  provides that


7
[p]apers, orders and transcripts of hearings subject to this rule, or portions thereof, may be made public by the court on its own motion or on motion of any person upon a finding that continued secrecy is not necessary to prevent disclosure of matters occurring before the grand jury.


8
L.Cr.R. 6.1.


9
The press and other media services, quite predictably,  sought access to ancillary proceedings and related documents  emanating from the grand jury convened by the Independent  Counsel.  Motions were filed with the District Court requesting access to certain proceedings and also asking the District  Court to establish procedures, including a public docket of all  ancillary proceedings, to facilitate media access.  The District  Court, however, denied media requests to establish special  "procedures relating to public access to judicial proceedings  and records."  Order, March 18, 1998, reprinted in J.A. 68  (internal quotation marks omitted). The media appealed, arguing "that the blanket closure of judicial proceedings and  the failure to provide procedural safeguards prior to closure  violate the First Amendment."  Dow Jones, 142 F.3d at 499  (internal quotation marks omitted).


10
The court in Dow Jones recognized that, under federal and  local rules, ancillary proceedings that do not reveal " 'matters  occurring before the grand jury' " need not be closed.  Id. at  501 (citation omitted).  Most importantly, however, the decision in Dow Jones held that the First Amendment does not  require the District Court to open grand jury ancillary proceedings.  Rather, the court noted, Rule 6.1 "gives [the press]  the most it could expect from its constitutional claim."  Id. at  500.


11
Rule 6.1 addresses motions and orders relating to proceedings ancillary to the grand jury, providing that such matters  "shall be filed under seal" and that "[a]ll hearings on matters  affecting a grand jury proceeding shall be closed."  L.Cr.R.  6.1.  However, the rule also provides that matters "may be  made public by the court on its own motion or on motion of  any person upon a finding that continued secrecy is not  necessary to prevent disclosure of matters occurring before  the grand jury."  Id.  Thus, Rule 6.1 "provides a limited  means for disclosing non-secret matters."  Dow Jones, 142 F.3d at 504;  see also id. at 501 (noting that Local Criminal Rule 6.1 "appears to mean only that, as an initial matter, all  proceedings relating to the grand jury shall be closed, subject  to an order opening the proceedings").  Given the possibility  of access afforded by Rule 6.1, the court in Dow Jones  questioned whether the District Court should establish an  administrative rule or procedure ensuring a redacted public  docket of grand jury ancillary proceedings.  Noting that the  District Court had not explained the lack of a public docket,  the court remanded the case for further consideration.


12
On remand, the District Court declined to establish a public  docket of "materials filed in connection with any grand jury  proceedings."  Mem. Order, Jan. 20, 1999 at 1, reprinted in  J.A. 116 (internal quotation marks omitted).  The District  Court noted the importance of "secrecy to the proper functioning of the grand jury system."  Id. at 2, reprinted in J.A.  117.  Because of the need for secrecy, the court pointed out,  any public docket would of necessity have to be "nondescriptive" to "protect[ ] the identities of subpoenaed witnesses and targets."  Id. at 4, reprinted in J.A. 119.  Such a  non-descriptive docket, the District Court held, would be of  only limited utility to the media while imposing undue administrative burdens on the trial court.  The District Court  concluded that the administrative burdens, combined with  possible threats to grand jury secrecy, militated against a  public docket for all grand jury ancillary proceedings.  Therefore, the District Court ruled that it would "not waste either  its or the news organizations' time and resources by establishing such a docket."  Id. at 5, reprinted in J.A. 120.  The  appellants appealed.

II. ANALYSIS

13
Appellants argue that, under this court's decision in Dow  Jones, the District Court must establish a public docket for  all grand jury ancillary proceedings.  Appellants thus seek an  order from this court requiring the District Court to maintain  such a public docket.  Appellants are self-servingly generous  in their reading of Dow Jones, for the decision simply does  not mandate the result here sought.  Indeed, as appellants' counsel was forced to concede at oral argument, the request  for a generic rule requiring public docketing for all grand  jury ancillary matters is completely unprecedented;  and, in  our view, the request is also unsupported and unavailing.  We  therefore affirm the District Court's judgment on this score. Appellants' alternative request--to allow parties to file motions pursuant to Rule 6.1 to request public docketing in  specific cases--is unnoteworthy, for it seeks nothing more  than what the rule already provides.


14
A. Public Docketing of All Ancillary Grand Jury Proceedings


15
We begin by noting the extraordinary nature of appellants'  request:  mandatory public docketing of grand jury ancillary  proceedings is virtually unknown in the federal courts.  Appellants concede that they can point to no "practice" in the  federal courts imposing such a requirement on district courts.And the decision in Dow Jones plainly establishes that there  is no constitutional, statutory, or common law principle requiring such public docketing.


16
Appellants argue that, despite the absence of legal authority, we should take the uncharted step of imposing a requirement of public docketing on our District Court, because the  courts have upheld rights of public docketing and access in  other situations not involving grand jury matters.  See Br. for  Appellants at 15-17.  It is true that the courts have required  public docketing in some judicial proceedings.  See, e.g.,  United States v. Valenti, 987 F.2d 708, 715 (11th Cir. 1993)  (finding a public docket was necessary to protect the public's  and the media's constitutional rights of access to criminal  proceedings);  Washington Post v. Robinson, 935 F.2d 282,  289 (D.C. Cir. 1991) (holding that motions to seal plea agreements, for which there is a First Amendment right of access,  must be publicly docketed);  In re State-Record Co., 917 F.2d 124, 128-29 (4th Cir. 1990) (requiring public docketing of a  criminal proceeding because of the constitutional right of  access);  Webster Groves Sch. Dist. v. Pulitzer Publ'g Co., 898 F.2d 1371, 1377 (8th Cir. 1990) (ordering court to produce a  redacted public docket of a sealed case to protect at least a common law right of access);  Stone v. University of Maryland Med. Sys. Corp., 855 F.2d 178, 181 (4th Cir. 1988)  (requiring district court to maintain a public docket where  parties have at least a common law right of access to proceedings);  In re Knoxville News-Sentinel Co., 723 F.2d 470, 47576 (6th Cir. 1983) (admonishing district court to publicly  docket motions to seal proceedings where there is at least a  common law right of access).  However, this legal authority  does not hold, or even suggest, that there must also be public  docketing of grand jury ancillary proceedings. As appellants  readily concede, the grand jury context is unique.  It is  because of their unique status that grand jury processes are  not amenable to the practices and procedures employed in  connection with other judicial proceedings.


17
There is a plethora of authority recognizing that the grand  jury context presents an unusual setting where privacy and  secrecy are the norm.  See, e.g., Douglas Oil Co. v. Petrol  Stops Northwest, 441 U.S. 211, 218 (1979);  In re Sealed Case,  151 F.3d 1059, 1069-71 (D.C. Cir. 1998).  Indeed, as the  Supreme Court has noted, the grand jury is not even a part  of the judicial system.  See United States v. Williams, 504 U.S. 36, 47 (1992) ("[T]he grand jury is an institution separate  from the courts.").  The theory "of its function is that it  belongs to no branch of the institutional Government, serving  as a kind of buffer or referee between the Government and  the people."  Id.  That function depends on "maintain[ing]  the secrecy of the grand jury proceedings in the federal  courts."  United States v. Procter & Gamble Co., 356 U.S. 677, 681 (1958).  As the Court noted, "[s]ince the 17th century, grand jury proceedings have been closed to the public,  and records of such proceedings have been kept from the  public eye."  Douglas Oil, 441 U.S. at 218 n.9.


18
Unlike typical judicial proceedings, grand jury proceedings  and related matters operate under a strong presumption of  secrecy.  See In re Sealed Case, 151 F.3d at 1069-71 (holding  that the sanctity of the grand jury process justified an  exception to the general rule of discovery in civil proceedings);  Globe Newspaper Co. v. Pokaski, 868 F.2d 497, 509-10  (1st Cir. 1989) (holding that blanket sealing of all grand jury records was justified, because grand jury context, unlike  other judicial proceedings, is presumptively closed);  In re  Subpoena to Testify Before Grand Jury Directed to Custodian of Records, 864 F.2d 1559, 1563 (11th Cir. 1989) (holding  that the rule of holding an open hearing before deciding to  close proceedings did not apply in the grand jury context).The cases cited by appellants, involving situations other than  grand jury ancillary proceedings, are therefore inapposite.


19
In the instant case, involving grand jury ancillary proceedings, appellants have a limited right of access pursuant to  Rule 6.1.  As noted above, Rule 6.1 provides that when  "continued secrecy is not necessary to prevent disclosure of  matters occurring before the grand jury," ancillary proceedings may be made public.  L.Cr.R. 6.1.  The District Court  has held that a mandatory public docket is not required by  the rule, and that to impose such a rule would be unduly  burdensome.  We have no good reason to second-guess the  District Court's interpretation of its own rule, especially since  we review the District Court's decision for abuse of discretion.  See Federal Deposit Ins. Corp. v. Bender, 127 F.3d 58,  67 (D.C. Cir. 1997) (reviewing District Court's decision under  local rule for abuse of discretion).  It cannot be said here that  the District Court abused its discretion in failing to promulgate a generic rule, beyond the compass of Rule 6.1, requiring  a public docket for all grand jury ancillary proceedings. Accordingly, the judgment of the District Court is affirmed  on this point.


20
B. Alternative Procedure for Redacted Public Docketingin Specific Cases


21
As an alternative to mandatory public docketing in all cases  involving grand jury ancillary proceedings, appellants request  a procedure whereby a party may file a motion pursuant to  Rule 6.1 seeking a redacted public docket in a specific case. This alternative request for relief raises no momentous issue,  because the rule itself already allows for that which is being  sought.


22
Appellants' principal concern here is that they be given a  right to request public docketing in specific "high-profile"  cases. Counsel for appellants admitted that there is no realistic possibility that the media ever will be unaware of  grand jury proceedings in a high-profile case.  History defies  any such claim.  Thus, appellants cannot reasonably assert  that they are unduly handicapped without a public docket for  all grand jury ancillary proceedings.  Rather, they merely  contend that a rule requiring public docketing in all cases  might facilitate media attempts to uncover matters before a  grand jury.  This is hardly a justification for an interpretation of Rule 6.1 beyond its terms.  In point of fact, as counsel  acknowledged, the media invariably knows when to request a  public docket in a specific case;  as a consequence, appellants  are able to take full advantage of the limited right of access  afforded by Rule 6.1 without the imposition of a public docket  covering all grand jury ancillary proceedings.


23
When a party makes a request under Rule 6.1 for a  redacted public docket in a specific proceeding, the District  Court must duly consider the request and, if it denies the  request, offer some explanation.  The District Court's explanation must bear some logical connection to the individual  request.  In other words, it must rest on something more  than the administrative burdens that justified the denial of  across-the-board docketing, and it must be more substantial  than, say, an arguable possibility of leaks.  This approach is  fully consistent with Rule 6.1;  indeed, the rule would make  little sense without the possibility of such an ad hoc procedure.


24
This alternative remedy was not directly addressed by the  District Court, because the matter was never pursued on  remand by appellants.  Our decision here does not usurp the  legitimate administrative control that the District Court exercises over its own docket.  Rather, we simply agree with  appellants that Rule 6.1 means what it says in providing a  limited right of access with respect to grand jury ancillary  proceedings in which continued secrecy is not necessary to  prevent disclosure of matters before the grand jury.

III. CONCLUSION

25
The judgment of the District Court is affirmed insofar as it  rejects appellants' request for a generic rule requiring public docketing of all grand jury ancillary proceedings.  The case is  hereby remanded for further proceedings, as may be necessary, consistent with the foregoing opinion.